Citation Nr: 1506550	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a low back condition, to include compressed disc.

4.  Entitlement to service connection for a neck condition, to include compressed disc.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for hypertension (claimed as high blood pressure).

7. Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from March 1978 to April 1982.  He had reserve service with the Oklahoma National Guard from 1991 to 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran failed to appear for a hearing scheduled in January 2013.  Accordingly, his hearing request is deemed withdrawn.  

In this case, the Veteran has claimed service connection for PTSD.  In statements in support of his claim, the Veteran has reported that he experiences anxiety.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board broadened the claim to allow for consideration of service connection for any acquired psychiatric disorder.  The claim is therefore, characterized as service connection for an acquired psychiatric disorder to include PTSD.

The issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for a low back condition to include compressed disc, entitlement to service connection for a neck condition to include compressed disc, entitlement to service connection for hypertension and entitlement to service connection for an acquired psychiatric disorder claimed as PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran had no worse than Level I hearing acuity in the left ear.

2.  The Veteran does not have a current right ear hearing loss, as defined by VA regulation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  Service connection is not warranted for right ear hearing loss.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a January 2012 letter addressed the notice elements for a claim for service connection for hearing loss.  Because the appeal stems from the Veteran's disagreement with the initial ratings following the grant of service connection for left ear hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the service treatment records from the Veteran's period of active duty in the Army from 1978 to 1982 are not associated with the claims file.  However, the Board finds that the records are not necessary to decide the claims for an increased rating for left ear hearing loss, as the examination of record adequately describes the severity of left ear hearing loss.  VA examination shows that the Veteran does not have a current hearing loss disability of the right ear as defined by VA regulation.  Therefore, the outstanding service treatment records could not serve to substantiate the claims for a higher initial rating for left ear hearing loss or service connection for right ear hearing loss.  

The Veteran had a VA examination for hearing loss in February 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination for his claimed hearing loss disabilities.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  The February 2012 VA examination also addressed the functional impact of the Veteran's hearing loss disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records with respect to the claims being decided, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claims

Initial Rating for Left Ear Hearing Loss

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

A June 2012 rating decision granted service connection for left ear hearing loss and assigned a non-compensable rating from August 2011, the date of the claim.  The Veteran seeks a higher initial rating for left ear hearing loss.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).\

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  The Board finds that the criteria for exceptional hearing impairment are not met in this case.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluations from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 3.383.  38 C.F.R. 4.85(f). 

The Veteran had a VA examination in February 2012.  Audiological testing obtained the following thresholds for the left ear, in decibels:

HERTZ
500
1000
2000
3000
4000

15
15
20
35
80

The average of the puretone thresholds is 38.  The Veteran had speech discrimination of 92 percent.  Based upon these findings, a numeric designation of  I is obtained for the left ear.  The numeric designation of the nonservice-connected right ear is also I.  Table VII provides that a non-compensable rating is assignable for those numeric designations. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The February 2012 VA examiner noted that the Veteran described the impact of his hearing loss as having to constantly have people repeat what they say.  He reported more difficulty if there was background noise.  While the Board has given consideration to these complaints, greater weight is accorded the objective findings described above as the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Based upon the foregoing, the Board finds that the criteria for an initial compensable rating for left ear hearing loss have not been met. As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."
 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this Veteran's case, the Board has considered the complaints of difficulty understanding what people are saying and having to ask people to repeat themselves.  However, as noted, the applicable rating criteria contemplate the difficulty a veteran has hearing in all situations, even in the presence of background noise.  The rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  See 64 Fed. Reg 25206 (May 11, 1999); 59 Fed. Reg. 17295 (April 12, 1994).  Therefore, the Veteran's reported symptoms that occur outside of laboratory testing, as described above, are factors contemplated in the regulations and rating criteria as defined.

Consequently, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection for Right Ear Hearing Loss

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA 
compensation purposes).

The Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, there is no competent evidence of hearing loss in the right ear for VA purposes at any time during the appeal period.  The relevant question at issue is whether the Veteran has a current right hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran had a VA audiological examination in February 2012, and 
the findings of that examination did not show a right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The VA examiner indicated that the puretone thresholds showed normal hearing in the right ear.

Thus, the findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent evidence showing that the Veteran has a current hearing loss disability in the right ear at present, as defined in 38 C.F.R. 
§ 3.385, the claim for hearing loss of the right ear must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

An initial compensable rating for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.


REMAND

Service treatment records and verification of periods of service

The Veteran had active duty service in the Army from March 1978 to April 1982.  Service records for that period of service are not of record.  In 2011, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) and the Oklahoma National Guard.  Service treatment records and personnel records from the Veteran's service in the Oklahoma National Guard from 1993 to 1999 were obtained.  

In May 2012, the RO issued a formal finding of unavailability for the records from the Veteran's service in the Army from 1978 to 1982.  On remand, the AMC/ RO should contact appropriate agencies that may have the Veteran's service treatment records, including the VA Records Management Center (RMC) and the Army Human Resources Command.  All efforts to obtain the Veteran's service treatment records should be documented.  If the service treatment records are unavailable, formal findings should be placed in the record.

In addition, it does not appear that all of the Veteran's periods of reserve service have been verified.  On remand, the AMC/ RO should obtain verification  of the dates of service, including dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

Service Connection for Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  In statements in support of his claim, the Veteran has indicated that he has PTSD, high stress and anxiety as a result of his experiences as an Explosive Ordnance (EOD)Technician in the Army.  The Veteran stated that his life was in danger in this position, as it could have resulted in death or dismemberment.  

The Veteran was afforded a VA examination in November 2011.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD according to DSM-IV criteria.  The examiner indicated that the Veteran does not have a diagnosis according to DSM-IV criteria.  The examiner did not consider or discuss the Veteran's lay statements that he experiences anxiety and stress related to his duties in an EOD unit.  As indicated under Clemons, other diagnoses are to be considered as part of the underlying claim.    

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that a remand is necessary in order to obtain a new VA examination to address the etiology of an acquired psychiatric disorder.  

Service Connection for a Bilateral Foot Disability

The Veteran asserts that he has bone spurs and gout in both of his feet.  He alleges that that his foot disabilities are related to physical training exercises during service, including running in combat boots.  The Veteran further asserts that he has gout as a result of the diet that was provided in the Army.  In September 2011, a private podiatrist opined that the Veteran has chronic Achilles tendonosis with spurring of the calcaneus.  The podiatrist opined that it is secondary to his service in the military and poor fitting boots.

The Board finds that a VA examination is necessary to determine whether the Veteran has a bilateral foot disability which is etiologically related to any incident of military service, to include any qualifying period of ACDUTRA or INACDUTRA. 

Service Connection for Low Back and Neck Disabilities

The Veteran asserts that he suffered back and neck injuries in an auto accident in 1995 while attending summer camp.  He indicated that he has experienced symptoms since that accident.  

A March 1995 entry in the Veteran's reserve service treatment records indicates that the Veteran was a passenger in a vehicle that hit a rock, stopping suddenly.  The Veteran reported that his head hit the windshield, spidering the glass.  A December 1997 medical certificate noted a disk problem of the low back.  Post-service treatment records reflect diagnoses of cervical and lumbar spine disabilities.  

The Board finds that a VA examination is necessary to determine whether current low back and neck disabilities are etiologically related to any incident of military service, to include any qualifying period of ACDUTRA or INACDUTRA.

Service Connection for Hypertension

The Veteran asserts that he first had hypertension in January 1982, prior to his separation from service.  He stated that he went to the clinic at Fort Bliss three times with high blood pressure.  

In a January 1999 letter to the Oklahoma National Guard, the Veteran noted that he was on medication for an irregular heartbeat.  A private physician's statement dated in December 1999 noted treatment of an irregular heartbeat and high blood pressure.  

The Board finds that a VA examination is necessary to determine whether hypertension is etiologically related to any incident of military service, to include any qualifying period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the appropriate government entity, to include VA Records Management Center (RMC) and the Army Human Resources Command if in order, to request the Veteran's service treatment records and personnel record for his period of active duty service from March 1978 to April 1982.  All efforts to obtain the service treatment records should be documented.  If any records are unavailable, a  formal finding should be issued.

2.  Contact the Oklahoma National Guard, the Defense Finance and Accounting Service (DFAS), and any other appropriate sources to verify the appellant's periods of service in the Oklahoma National Guard, including any actual periods (specific dates) of ACDUTRA and INACDUTRA.  Service records only providing points are not helpful in this regard.  All verified periods of service and responses received must be documented and associated with the claims file.  

3.  Contact the Veteran and request that he authorize the release of his worker's compensation file relating to an on the job low back injury from the appropriate Worker's Compensation program.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

4.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.

(a) The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should state which diagnostic criteria were not met.

(b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis is based.  The examiner should consider the Veteran's October 2011 statement, which described the following incidents:

	1) a robbery of his apartment in December 1979;

2) being exposed to mercury thallium when he took apart an anti-aircraft missile;

3) investigating an incident in which an entire bunker worth of munitions was destroyed, killing several personnel, including several individuals who were friends of the Veteran;

4) investigating packages that contained suspected improvised explosive devices (IED's); and

5) an incident in which a large pile of artillery rounds was detonated within approximately 30 feet of the Veteran. 

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder other than PTSD, was incurred in or aggravated by active service, or is otherwise related to service, including the Veteran's duties in an EOD unit.

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Schedule the Veteran for a VA examination of his feet.  The claims file should be provided for the examiner's review.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this Remand.   The examination report should indicate that the claims file was reviewed.  Following the review of the claims file, the examiner should address the following:

The examiner should identify all diagnoses of the bilateral feet.  The examiner should state whether a current bilateral foot disability is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should consider the Veteran's statements, which reflect his contention that his bilateral foot disabilities are related to performing physical training while wearing combat boots.  The examiner should also consider the medical opinion of Dr. T.S. dated in September 2011.  

The examiner should also consider the Veteran's contention that gout is related to the diet provided in the Army.

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  Schedule the Veteran for a VA examination of his low back and neck.  The claims file should be provided for the examiner's review.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this Remand.  The examination report should indicate that the claims file was reviewed.  Following the review of the claims file, the examiner should address the following:

a. The examiner should identify all diagnoses of the low back.  The examiner should state whether a current low back disability is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

b. The examiner should identify all diagnoses of the cervical spine.  The examiner should state whether a current cervical spine disability is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

In providing the requested opinion, the examiner should consider the Veteran's involvement in a car accident, which is noted in a March 1995 entry in the service treatment records.  

7. Schedule the Veteran for a VA examination to ascertain the etiology of hypertension.  The claims file should be provided for the examiner's review.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this Remand.  The examination report should indicate that the claims file was reviewed.  

Following the review of the claims file, the examiner should state whether hypertension is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service. 

The examiner should consider the statements of the Veteran and his doctor, dated in January and December 1999 respectively, which noted treatment of high blood pressure.  The examiner should also consider the Veteran's statement indicating that he had high blood pressure upon separation from the Army in 1982 and received treatment for high blood pressure three times while at Fort Bliss.

8.  Review the examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

9.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


